Case 1:18-cr-00036-JPO Document 226-10

PETRILLO KLEIN & BOXER

Filed 02/09/19 Page 1 of 2

 

655 Third Avenue

22nd Floor

New York, NY 10017
Telephone: (212) 370-0330
www.pkblilp.com

Nelson A. Boxer

Direct Dial: (212) 370-0338
Cell: (917) 273-2693
nboxer@pkbilp.com

February 8, 2019

By E-Mail

Amanda K. Kramer

Rebecca G. Mermelstein

Jordan Estes

Assistant United States Attorneys
U.S. Attorney’s Office

Southern District of New York

1 St. Andrew’s Plaza

New York, NY 10007

Re: United States v. David Middendorf, et al., 18 Cr. 36 (JPO)
Dear Amanda, Rebecca, and Jordan:

Pursuant to Rule 16(b)(1)(C)(i) of the Federal Rules of Criminal Procedure,
David Middendorf, by and through the undersigned counsel, hereby provides notice
of his intent to offer the expert testimony of Mr. Jim Peslis in the above-referenced
1
case.

The testimony of Mr. Peslis will concern Mr. Middendorf’s iPhone 8, serial
number F2LRL53WGRWT (the “Middendorf Cellphone”). Mr. Peslis is a Digital
Forensics and Investigations Manager at Renaissance Associates, Ltd. Mr. Peslis’
28-year career in law enforcement began with the Hanover Police Department in
Morris County, New Jersey, where he conducted digital forensic investigations and
was responsible for the security of the Department’s technology infrastructure. In
2002, Mr. Peslis was assigned to the New Jersey State police high-tech unit, where
he focused on computer forensics. He then returned to the Hanover Police
Department, where he was promoted to lieutenant and oversaw the technology unit
for criminal investigations. Mr. Peslis retired from the Hanover Police Department
in 2016. Since that time, he has worked for Renaissance Associates in private
sector investigations and digital forensic examination. Mr. Peslis holds a variety of
certifications in computer and cellphone forensics, including a Cellebrite
certification.

 

! This notice is being provided at this time because we only became aware of the
need for this testimony within the last 24 hours.
Case 1:18-cr-00036-JPO Document 226-10 Filed 02/09/19 Page 2 of 2

February 8, 2019
Page 2

As you are aware, on Monday, February 4, 2019, at your office, Mr. Peslis
imaged the Middendorf Cellphone and copied an image of the Middendorf
Cellphone from a hard drive belonging to KPMG. Mr. Peslis has been analyzing
the image he took of the Middendorf Cellphone for information related to the
“Notes” files.

Based on his experience and expertise, we anticipate that Mr. Peslis will
testify, among other topics, about (i) the iPhone “Notes” function generally, how
iPhones “Notes” data is stored on an iPhone, and what that data does—and does
not—show; and (ii) about the forensic examination of cellphones, including the use
of Cellebrite and creation of Cellebrite reports. Based on Mr. Peslis’ analysis of the
Middendorf Cellphone and review of the Cellebrite report currently marked as
Government Exhibit 654, we also anticipate that he will testify, based on his
expertise, that it is impossible to determine the substance or contents of particular
“Notes” files on the Middendorf Cellphone as of the time when those “Notes” were
“created,” including one “Note” that appears on GX 654 as having been “created”
on January 10, 2017. With respect to GX 654 in particular, we anticipate that Mr.
Peslis will testify about how such a report is generated; the definitions of various
terms that appear in such a report, such as “created,” “modified,” and “deleted,” for
example, and what conclusions, if any, can be drawn from the report itself and the
underlying data.

Mr. Middendorf reserves the right to supplement or amend this notice as
trial approaches and proceeds.

Very truly yours,

Goole C Bale

Nelson A. Boxer

Amy Lester

Alexandra R. Clark

Noam Greenspan

Petrillo Klein & Boxer LLP
- and -

Gregory S. Bruch

Khiran Sidhu

Bruch Hanna LLP

Counsel for David Middendorf
